Citation Nr: 0007379	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right (major) 
shoulder bursitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1995.

The Department of Veterans Affairs (VA) Regional Office (the 
RO) granted service connection for right shoulder bursitis 
and lumbar strain in June 1995, and assigned each disability 
a 10 percent rating, effective from February 1995.  The 
veteran duly appealed the matters of the appropriate level of 
compensation for each disability to the Board of Veterans' 
Appeals (the Board).  

The RO denied service connection for right and left knee 
disability in June 1995 and advised the veteran of his right 
to appeal.  Those decisions were not appealed.  Accordingly, 
those issues are not before the Board.  38 U.S.C.A. § 7104 
(West 1991).


FINDINGS OF FACT

1.  The veteran has mild pain and discomfort at the extremes 
of full planar ranges of motion of his right shoulder.  There 
is no X-ray evidence of arthritis.  He is able to elevate his 
right arm beyond the shoulder level.

2.  The veteran's service-connected right shoulder disability 
does not present an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  

3.  The veteran has a full or nearly full range of motion of 
his lumbar spine with minimal discomfort; muscle spasm on 
extreme forward bending and unilateral loss of spine motion 
in a standing position are not present.  

4.  The veteran's service-connected lumbar spine disability 
does not present an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right shoulder bursitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.31, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 
(1999).  

2.  The criteria for a disability rating in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters -  well groundedness of the claims/duty 
to assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination as to 
the level of compensation assigned, the claim continues to be 
well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995). 

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran with the development of evidence 
to support the claim.  38 U.S.C.A. § 5107(a). 

The veteran's representative has contended that a remand is 
warranted for a  physical examination of the veteran.  The 
Board disagrees, however, for two reasons.  First, the 
evidence of record is adequate to rate the veteran.  There 
are two VA examination reports for the right shoulder that 
are adequate for rating purposes, as can be seen from a 
comparison of the information they contain with the rating 
criteria.  With respect the lumbar spine, a February 1997 VA 
outpatient treatment report concerning his back is adequate 
for rating purposes.  See 38 C.F.R. § 3.326(b).  The 
physician who evaluated the veteran's back in early February 
1997 found all normal clinical findings, including those 
specific to the rating criteria for Diagnostic Codes 5292 and 
5295, and 38 C.F.R. §§ 4.40 and 4.45.   The veteran has not 
subsequently reported additional increase in the severity of 
the back disability or different back symptoms.  

The Board is aware that the RO scheduled another examination 
in 1999.  Such examination was not required, however.  The 
provisions of 38 C.F.R. § 3.327 indicate that reexaminations 
are to be required if evidence indicates that there has been 
a material change in a disability or that the current rating 
may be incorrect.  The Board does not see the facts in this 
case as fitting these criteria.  

Moreover, the veteran failed without good cause to report for 
the scheduled VA examination.  See 38 C.F.R. § 3.655(b) 
(1999) (in original claim situation, rate the claim based on 
evidence of record if the veteran has failed to appear for a 
VA examination).  There is no evidence of record which 
indicates that the veteran failed to receive the notice of 
the scheduled examination, so it can be presumed that the 
veteran received notice and that VA discharged any and all 
notice duty it had to him.  See Mason v. Brown, 8 Vet. App. 
44 (1995); Saylock v. Derwinski, 3 Vet. App. 394 (1992); 
Ashley v. Derwinski, 2 Vet. App. 306, 309 (1992).

If the veteran did not in fact receive the notice, it was 
because he failed to keep VA abreast of his whereabouts.  The 
record reflects that a November 1999 RO memo reported that, 
without any success, the RO had tried to find a phone number 
for the veteran in the two towns where there had been record 
addresses, and that the American Legion had tried to locate 
him also.  The United States Court of Appeals for veterans 
claims (the Court) has noted that "it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

The Board is satisfied that all relevant facts have been 
properly developed. Moreover, there is no indication that 
there are additional records which would aid in its decision.  
The Board concludes that the record is complete and there is 
no further duty to assist the veteran in developing his claim 
under 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Pertinent law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  The Board is required to adjudicate 
claims for increased ratings in light of the rating criteria 
provided by the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Separate diagnostic codes identify the various 
disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. §§ 
4.40 and 4.45 (1999), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment may 
be assigned.  38 C.F.R. § 3.321(b)(1).


Entitlement to an increased rating for right shoulder 
bursitis

Factual background

The evidence of record indicates that the veteran's right 
upper extremity is his dominant, or major, extremity.

A January 1995 service medical record indicates that the 
veteran injured his right shoulder.  He had a full active 
range of motion of the shoulder.  The assessment was right 
shoulder subacromial bursitis.  

A February 1995 service medical record indicates that the 
veteran had a full active range of motion and 5/5 motor 
strength.  On service evaluation later in February 1995, 
X-rays were reported to reveal no displacement of the 
acromioclavicular joint or of the glenohumeral joint.  The 
assessment was a partial tear of the coracohumeral joint.  
The veteran was told to rest and not to do overhead work, 
pushups, or lifting of over 15 pounds with the right arm.  

The veteran left service in February 1995 and filed a claim 
for service connection.  A VA physical examination was 
completed in April 1995.  The veteran complained of right 
shoulder pain since January 1995.  He reported that he still 
had pain on rotation of the shoulder joint and that it was 
exacerbated with lifting.  

Clinically, the veteran's posture was good.  Muscle strength 
was 5/5 in the upper extremities.  Abduction of the shoulders 
was from zero to 180 degrees, with complaints of pain at the 
extreme of the maneuvers.  The veteran complained of pain on 
internal rotation of the right shoulder when its rotation 
approached 85 to 90 degrees, but no pain on external rotation 
of the right shoulder.  There was a palpable click in the 
region of the acromioclavicular joint on rotation.  The 
assessment was persistent right shoulder pain since January 
1995.  X-rays of the right shoulder were normal.

As noted in the Introduction, service connection for right 
shoulder bursitis was granted by the RO in June 1995.  A 10 
percent disability rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.

On VA evaluation in February 1997, the veteran complained of 
right shoulder pain.  He stated that occasionally with one 
assistant, he would hold a piece of 120 pound sheetrock above 
his head while it was secured in place.  He denied fine motor 
deficits such as with eating and writing.  Clinically, his 
right shoulder had a full range of motion and good strength 
and normal distal neurovascular findings, and the shoulder 
was non-tender.  The assessment was chronic intermittent 
right shoulder strain.  Body mechanics and as needed ice, 
heat, and use of Motrin(r) were discussed with the veteran 
weight loss, and he was advised to see the physical medicine 
and rehabilitation service.

A VA orthopedic examination was conducted in February 1997.  
At that time, the veteran indicated that he had not kept 
appointments with the physical medicine and rehabilitation 
service in 1996 because of work responsibilities and that he 
had been discharged from those clinics as a no-show.  He 
denied losing any work due to the right shoulder.  He stated 
that since filing his claim, he had had an unremitting right 
shoulder pressure sensation without any pain-free intervals 
except for at night.  

Clinically, he was an athletic appearing, extremely well 
muscled man in no apparent distress.  His grip strength was 
intact and symmetric bilaterally.  Active range of motion 
testing of the right shoulder revealed that forward elevation 
and abduction were preserved, with motion from zero to 180 
degrees without discomfort or deficits.  Elbow flexion was 
from zero to 145 degrees with out discomfort.  Passively, 
shoulder motion was also from zero to 180 degrees and 
symmetric.  The veteran had mild right glenohumeral 
discomfort with abduction from 170 to 180 degrees.  There was 
mild right-sided glenohumeral crepitus with forward elevation 
and abduction of the shoulder.  Joint line and bony landmarks 
in the shoulders were without tenderness or deformity.  There 
was no relative motion of the glenohumeral joint or 
acromioclavicular joint with vigorous stress testing.  There 
was no relative acromioclavicular clicking sensation as had 
been documented previously in 1995.  The assessment was right 
shoulder bursitis after traumatic injury in 1995, with 
exacerbation of this condition in the veteran's present 
duties as a sheetrocker.  X-rays were normal.

Pertinent law and regulations

Bursitis is rated as degenerative arthritis.  38 C.F.R. Part 
4, Diagnostic Code 5019.  Degenerative arthritis is rated 
based upon limitation of motion of joints affected.  
38 C.F.R. Part 4, Diagnostic Code 5003.  

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5201.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31.

Analysis

The RO has rated the veteran's right shoulder disability as 
10 percent disabling under Diagnostic Code 5019.  The note 
for Diagnostic Code 5019 indicates that it is to be rated 
based upon limitation of motion.

Diagnostic Code 5201 permits a 20 percent rating for the 
right shoulder disability if it prevents arm movement beyond 
the shoulder level.  In this case, the evidence clearly shows 
that the veteran has right arm elevation and abduction well 
beyond the shoulder level, which is to 90 degrees.  See  
38 C.F.R. § 4.71, Table I (1999).  The veteran's forward 
elevation and abduction are to 180 degrees, according to the 
February 1997 VA examination report, and this constitutes 
motion.  Accordingly, Diagnostic Code 5201 does not permit a 
compensable rating.  


Next for consideration is the matter of an increased rating 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  In this case, the 
evidence clearly shows some pain on motion.  Clinically, pain 
has only been demonstrated at the extremes of abduction and 
internal rotation, and that was at the time of the April 1995 
VA examination.  The pain was not described as excruciating 
or as any type of pain which is towards that end of the 
continuum.  On VA examination in February 1997, only mild 
discomfort with the extreme of abduction was observed and the 
veteran had a full planar range of motion.  Moreover, the 
April 1995 VA examination report shows that the veteran has 
5/5 muscle strength in his shoulder, and the February 1997 VA 
examination report described the veteran as being extremely 
well muscled.  

The provisions of 38 C.F.R. §§ 4.40 indicate that impairment 
of function due to pain can be expected to be demonstrated by 
atrophy, weakness, incoordination or the like. In this case 
no such manifestations have been demonstrated.  Only mild 
discomfort was noted to be experienced by the veteran at the 
extremes of motion on VA examination in February 1997.  He 
has almost a full planar motion range before he experiences 
mild discomfort at its extremes, and he is described as very 
muscular and having 5/5 strength in his upper extremities.

The Board concludes that a 10 percent rating would adequately 
compensate the veteran for the mild degree of functional 
impairment shown.  There is no evidence that the functional 
impairment demonstrated, if any, approaches the level at 
which a 20 percent rating could be demonstrated (i.e. 
equivalent to limitation of motion of the arm above shoulder 
level).  Accordingly, for the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of the currently assigned 10 percent.


Entitlement to an increased rating for lumbar strain

Factual background

Service medical records reveal treatment for low back pain.  
In February 1992, the veteran complained of lower back pain 
for two weeks after lifting.  He complained that bending and 
lifting caused discomfort.  Clinically, he had a decreased 
range of motion with discomfort.  The assessment was possible 
low back strain.  

On VA orthopedic examination in April 1995, the veteran 
complained of back pain which tended to be worse with 
lifting.  Clinically, he could walk back and forth well.  His 
posture was good.  He had an exaggerated lordosis and a mild 
scoliosis.  He could flex his lumbar spine to 90 degrees 
without discomfort and extend it beyond 30 degrees.  He could 
right and left flex the spine beyond 30 degrees and rotate it 
to 55 degrees right and left with only minimal discomfort in 
the lower spine.  There was no spasm in the back.  The 
assessment was lumbar pain, possibly related to lordosis.  
X-rays of the lumbar spine revealed partial lumbarization of 
S1 and a mild scoliosis in the upper lumbar spine, the latter 
possibly positional in nature.  

In the June 1995 RO rating decision, a 10 percent disability 
rating was assigned for lumbar strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

On VA evaluation in February 1997, the veteran complained of 
lower back pain and spasm for two or three years, and that it 
was worsening.  Clinically, his back had a full range of 
motion and was nontender.  The assessment was low back 
strain.  Body mechanics and as needed ice, heat, Motrin(r), and 
physical therapy were prescribed.  


Pertinent law and regulations

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position warrants a 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5295.  

When there is slight limitation of motion of the lumbar 
spine, a 10 percent rating is warranted.  When there is 
moderate limitation of motion of the lumbar spine, a 20 
percent rating is warranted.  Diagnostic Code 5292.  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 U.S.C.A. § 7104; 38 C.F.R. 4.6 
(1998).  

Analysis

The RO has assigned the veteran a 10 percent rating under 
Diagnostic Code 5295.  The Code provides for a 10 percent 
rating when there is characteristic pain on motion, and a 20 
percent rating when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion.  

The veteran was able to laterally bend his lumbar spine 
beyond 30 degrees bilaterally with only minimal discomfort 
and could flex his lumbar spine to 90 degrees without 
discomfort at the time of the April 1995 VA examination, and 
he had a full range of motion on VA outpatient treatment in 
February 1997.  The evidence does not show that the veteran 
has muscle spasm on extreme forward bending or unilateral 
loss of spine motion in a standing position.  As such, the 
provisions of Diagnostic Code 5295 do not permit an increased 
rating.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code. The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The provisions of Diagnostic Code 5292 do not permit an 
increased rating.  As noted above, a 20 percent rating under 
Diagnostic Code 5292 requires moderate limitation of motion 
of the lumbar spine.  The medical evidence, in particular the 
February 1997 VA outpatient treatment record, shows that the 
veteran has a full range of motion of the lumbar spine.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain under 38 C.F.R. § § 4.40 and 4.45.  However, the 
veteran's complaints of pain have already been contemplated 
in the criteria of Diagnostic Code 5295.  See Johnson v. 
Brown, 9 Veteran. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  More specifically, the veteran's 
reported back pain does not result in loss of motion of the 
lumbosacral spine. As discussed above, the veteran reported 
that he had back pain; however, on range of motion testing 
during the most recent VA evaluation, no pain was reportedly 
elicited.  In short, the clinical evidence on file does not 
demonstrate that current low back disability results in loss 
of normal excursion, strength, speed, coordination, or 
endurance, or that it causes swelling, deformity, 
instability, disturbance of locomotion, or atrophy of disuse, 
weakness, fatigability, or pain with motion sufficient to 
support an increased rating.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). As noted above, the most recent evaluation 
of the back resulted in essentially normal findings.  
Accordingly, the Board concludes that a preponderance of the 
evidence is against the claim; the veteran remains most 
appropriately evaluated at the 10 percent rate under 
Diagnostic Code 5295.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make determinations as to extraschedular evaluations 
in the first instance.  However, in June 1997, the RO 
considered the extraschedular criteria for the both the right 
shoulder and lumbar spine disability.  The assignment of an 
extraschedular rating was rejected because, in the words of 
the RO, "the evidence available for review fails to 
establish any unusual disability picture to warrant referral 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for extraschedular consideration."  
Therefore, the matter of extraschedular disability ratings is 
before the Board.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that there is no evidence of record to show 
that either disability markedly interferes with employment or 
affects the veteran's employability in ways not contemplated 
by the ratings now assigned under the Rating Schedule.  The 
veteran is able to squat without a problem, can hold a piece 
of 120 pound sheetrock up with an assistant while it is being 
fastened, is very muscular, and skipped VA treatment so he 
could work.  He has not presented unusual disability pictures 
showing marked interference with employment due to his right 
shoulder or lumbar spine disability.  Furthermore, there is 
no evidence to indicate that either disability affects his 
earning capacity by requiring frequent hospitalizations.  
There in no evidence of hospitalization after service.


Fenderson

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case here with respect to each of the two claims at 
issue, remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct separately 
compensable periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

In this case, the Board is unable to identify any distinct 
period since February 1995 when more than a 10 percent rating 
is warranted for each disability at issue.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right shoulder strain is denied.

Entitlement to a disability rating in excess of 10 percent 
for lumbar spine strain is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

